- Provided by MZ Technologies Table of Contents Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption Experts in this Registration Statement (Form F-4) and related prospectus of Coca-Cola FEMSA, S.A.B. de C.V. for the registration of US$ 500,000,000 4.625% Senior Notes Due 2020 and to the incorporation by reference therein of our reports dated June 10, 2010, with respect to the consolidated financial statements of Coca-Cola FEMSA, S.A.B. de C.V., and the effectiveness of internal control over financial reporting of Coca-Cola FEMSA, S.A.B. de C.V., included in its Annual Report on Form 20-F (File No. 001-12260), for the year ended December31, 2009, filed with the Securities and Exchange Commission. Mancera, S.C. A member practice of Ernst & Young Global /s/ Oscar Aguirre Hernandez Oscar Aguirre Hernandez Mexico City, Mexico July 14, 2010
